39 So. 3d 521 (2010)
COMPUTER PRODUCTS AND SERVICES, INC., d/b/a CP & S, Inc., Appellant,
v.
POMEROY SELECT INTEGRATION SOLUTIONS, INC., Appellee.
No. 4D09-2458.
District Court of Appeal of Florida, Fourth District.
July 7, 2010.
Sanford L. Bohrer and Scott D. Ponce of Holland & Knight LLP, Miami, for appellant.
Howard M. Camerik and Ronald J. Tomassi of GrayRobinson, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Computer Products and Services, Inc. appeals from the trial court's directed verdict *522 and final judgment in favor of appellee, Pomeroy Select Integration Solutions, Inc. As to the choice of law issue, we are unpersuaded by appellant's argument, and affirm. As to the entry of a directed verdict in appellee's favor, we affirm on the authority of James Crystal Licenses, LLC v. Infinity Radio Inc., ___ So.3d ___ (Fla. 4th DCA 2010).
Affirmed.
POLEN, MAY, JJ., and GATES, MICHAEL L., Associate Judge, concur.